     Case 3:20-cv-00201 Document 1 Filed on 06/11/20 in TXSD Page 1 of 27



                 IN THE UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF TEXAS
                         GALVESTON DIVISION

TED DAHL,                                     §
 Plaintiff,                                   §
                                              §    Civil Action No. ___________
v.                                            §               (JURY DEMANDED)
                                              §
VILLAGE OF SURFSIDE BEACH,                    §
  Defendant.                                  §

        VILLAGE OF SURFSIDE BEACH’S NOTICE OF REMOVAL

      7KH9LOODJHRI6XUIVLGH%HDFK WKH³9LOODJH´ GHIHQGDQWLQWKLVFLYLODFWLRQ

ILOHVWKLVQRWLFHRIUHPRYDOSXUVXDQWWR86& D DQG D DQG E 

       I. IDENTITY OF STATE COURT ACTION BEING REMOVED

       1.     7KH FLYLO DFWLRQ EHLQJ UHPRYHG ZDV LQLWLDWHG LQ WKH WK 'LVWULFW

&RXUWRI%UD]RULD&RXQW\7H[DVDQGZDVDVVLJQHGGRFNHWQXPEHU&9

                             II. BASIS FOR REMOVAL

       2.     7KH9LOODJHLVHQWLWOHGWRUHPRYHWKLVFDVHWRWKLV&RXUWSXUVXDQWWR

 86&   DQG  EHFDXVH WKLV LV D FLYLO DFWLRQ LQYROYLQJ FODLPV

DULVLQJXQGHUWKH&RQVWLWXWLRQODZVRUWUHDWLHVRIWKH8QLWHG6WDWHV2Q0D\

 3ODLQWLII 7HG 'DKO FRPPHQFHG WKLV DFWLRQ E\ ILOLQJ DQ 2ULJLQDO 3HWLWLRQ

$SSOLFDWLRQ IRU 7HPSRUDU\ 5HVWUDLQLQJ 2UGHU 7HPSRUDU\ DQG 3HUPDQHQW

,QMXQFWLRQDQG5HTXHVWIRU'HFODUDWRU\5HOLHI ³2ULJLQDO3HWLWLRQ´ LQWKHWK

'LVWULFW &RXUW RI %UD]RULD &RXQW\ 7H[DV  'DKO DOOHJHV LQWHU DOLD WKDW WKH

9LOODJH¶V 2UGLQDQFH ³1R  LV SUHHPSWHG E\ IHGHUDO ODZ DQG PRUH

VSHFLILFDOO\ WKH &OHDQ :DWHU $FW DQG WKH UHJXODWLRQV DGRSWHG SXUVXDQW WR WKH
         Case 3:20-cv-00201 Document 1 Filed on 06/11/20 in TXSD Page 2 of 27



&OHDQ:DWHU$FW´DQGWKDW³2UGLQDQFH1RYLRODWHV$UWLFOH&ODXVH

RIWKH8QLWHG6WDWHV´&RQVWLWXWLRQ  3ODLQWLII¶V2ULJLQDO3HWLWLRQDQG 

                                                   III. JURISDICTION

           3.          7KLV&RXUWKDVRULJLQDOMXULVGLFWLRQRIWKLVDFWLRQXQGHU86&

  DQG  EHFDXVH 'DKO KDV DOOHJHG YLRODWLRQV RI WKH 8QLWHG 6WDWHV

&RQVWLWXWLRQDQGDVVHUWHGFODLPVIRUUHFRYHU\XQGHUIHGHUDOODZ

                                                      IV. VENUE

           4.          9HQXH LV SURSHU LQ WKH 6RXWKHUQ 'LVWULFW RI 7H[DV *DOYHVWRQ

'LYLVLRQ SXUVXDQW WR  86&  D  DQG  D  EHFDXVH WKH VWDWH FRXUW

DFWLRQLVSHQGLQJLQ%UD]RULD&RXQW\7H[DVZKLFKLVZLWKLQWKLVMXGLFLDOGLVWULFW

DQGGLYLVLRQ

      V. THE CITY HAS COMPLIED WITH THE REQUIREMENTS FOR
                            REMOVAL

           5.          7KLV 1RWLFH RI 5HPRYDO LV WLPHO\ ILOHG SXUVXDQW WR  86&

 E 7KH&LW\ZDVVHUYHGZLWKWKH3HWLWLRQLQWKHVWDWHFRXUWSURFHHGLQJVRQ

0D\7KLVQRWLFHRIUHPRYDOLVEHLQJILOHGZLWKLQWKLUW\GD\VRIUHFHLSWRI

WKHLQLWLDOSOHDGLQJ

              VI. STATE COURT PROCESS, PLEADINGS AND ORDERS

           6.          7KH &LW\ ZLOO JLYH QRWLFH RI ILOLQJ RI WKLV QRWLFH RI UHPRYDO WR DOO

SDUWLHVRIUHFRUGSXUVXDQWWR86& G 7KH&LW\ZLOODOVRILOHZLWKWKH



      7KH 9LOODJH SUHVXPHV WKDW WKH UHIHUHQFH WR WKH ³8QLWHG 6WDWHV 6XSUHPH &RXUW´ LQ 3ODLQWLII¶V
2ULJLQDO3HWLWLRQLVWRWKH³8QLWHG6WDWHV&RQVWLWXWLRQ´DQGWKDWWKLVUHIHUHQFHLVWRWKH6XSUHPDF\&ODXVH
RIWKH&RQVWLWXWLRQRIWKH8QLWHG6WDWHV2UGLQDQFHKDVEHHQFRGLILHGDV6HFWLRQRIWKH
9LOODJHRI6XUIVLGH&RGHRI2UGLQDQFHV

'DKOY&LW\RI6XUIVLGH                                                                               
5HPRYDO
        Case 3:20-cv-00201 Document 1 Filed on 06/11/20 in TXSD Page 3 of 27



FOHUNRIWKHVWDWHFRXUWDQGZLOOVHUYHXSRQ'DKO¶VFRXQVHODQRWLFHRIWKHILOLQJRI

WKLVQRWLFHRIUHPRYDO

          7.         7KH &LW\ KDV DWWDFKHG WR WKLV QRWLFH RI UHPRYDO FRSLHV RI D DOO

H[HFXWHGSURFHVV E WKHVWDWHFRXUWSOHDGLQJV F DOORUGHUVVLJQHGE\WKHVWDWH

FRXUWMXGJH G WKHVWDWHFRXUWGRFNHWVKHHW H DQLQGH[RIPDWWHUVEHLQJILOHG

DQG I DOLVWRIDOOFRXQVHORIUHFRUGDVUHTXLUHGE\86& D DQG/RFDO

5XOHRIWKH8QLWHG6WDWHV'LVWULFW&RXUW6RXWKHUQ'LVWULFWRI7H[DV

          8.         $V RI WKH ILOLQJ RI WKLV QRWLFH RI UHPRYDO QR RWKHU GHIHQGDQWV KDYH

EHHQ ³SURSHUO\ MRLQHG DQG VHUYHG´ DQG WKHUHIRUH WKH &LW\ LV QRW UHTXLUHG WR

REWDLQ FRQVHQW WR WKH UHPRYDO RI WKLV DFWLRQ IURP RWKHU GHIHQGDQWV SXUVXDQW WR

86& E  $ 

                                        VII. JURY DEMAND

          9.         'DKO KDV LQFOXGHG D MXU\ GHPDQG LQ LWV SHWLWLRQ LQ WKH VWDWH FRXUW

DFWLRQ

                                           VIII. EXHIBITS

          10.        3XUVXDQW WR 5XOH &9 RI WKH /RFDO &LYLO 5XOHV IRU WKH 6RXWKHUQ

'LVWULFWRI7H[DVWKHIROORZLQJGRFXPHQWVDUHDWWDFKHGWRWKLVQRWLFHRIUHPRYDO

DVFRUUHVSRQGLQJOHWWHUHGH[KLELWV

            Exhibit A             ,QGH[RI0DWWHUV%HLQJ)LOHG± ZLWKWKHUHIHUHQFHG
                                  VWDWHFRXUWGRFXPHQWVDWWDFKHGDQGODEHOHGDV
                                  ([KLELWV$HWVHT 
                                  
            Exhibit B             $OLVWRIDOOFRXQVHORIUHFRUG
                                  
                                                        


'DKOY&LW\RI6XUIVLGH                                                                    
5HPRYDO
        Case 3:20-cv-00201 Document 1 Filed on 06/11/20 in TXSD Page 4 of 27



                                              5HVSHFWIXOO\VXEPLWWHG

                                              OLSON & OLSON, L.L.P.

                                       %\   V$QGUHD&KDQ            
                                              $QGUHD&KDQ
                                              6RXWKHUQ'LVWULFW,'1R
                                              6WDWH%DU1R
                                              DFKDQ#ROVRQOOSFRP
                                              $OOLVRQ6.LOOLDQ
                                              6RXWKHUQ'LVWULFW,'1R
                                              6WDWH%DU1R
                                              DNLOOLDQ#ROVRQOOSFRP
                                         $OOHQ3DUNZD\6XLWH
                                         +RXVWRQ7H[DV
                                         7HOHSKRQH  
                                         )DFVLPLOH  
                                         
                                         Attorney for Defendant,
                                         Village of Surfside Beach
                                         
                            CERTIFICATE OF SERVICE

      ,FHUWLI\WKDWRQWKHWKGD\RI-XQHDFRS\RIVillage of Surfside
Beach’s Notice of Removal ZDVHOHFWURQLFDOO\ILOHGDQGVHUYHGRQFRXQVHORI
UHFRUGOLVWHGEHORZXVLQJWKH&RXUW¶V()&0V\VWHPSXUVXDQWWR)HGHUDO5XOHRI
&LYLO3URFHGXUHDQG8QLWHG6WDWHV'LVWULFW&RXUWIRUWKH6RXWKHUQ'LVWULFWRI
7H[DV/RFDO5XOH

       7LPRWK\$+RRWPDQ
       3HDVH
       +RXVWRQ7H[DV
       WKRRWPDQ#\DKRRFRP
       $WWRUQH\IRU3ODLQWLII7HG'DKO

                                                /s/ Andrea Chan
                                                $QGUHD&KDQ




'DKOY&LW\RI6XUIVLGH                                                       
5HPRYDO
    Case 3:20-cv-00201 Document 1 Filed on 06/11/20 in TXSD Page 5 of 27































                               EXHIBIT A

                      
       Case 3:20-cv-00201 Document 1 Filed on 06/11/20 in TXSD Page 6 of 27



                IN THE UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF TEXAS
                        GALVESTON DIVISION

TED DAHL,                                §
 Plaintiff,                              §
                                         §    Civil Action No.
v.                                       §    ____________
                                         §    (JURY DEMANDED)
VILLAGE OF SURFSIDE BEACH,               §
  Defendant.                             §
                                         §


                     INDEX OF MATTERS BEING FILED

(;+,%,7         '$7(             '2&80(17

                                   'RFNHW6KHHWIRU&DXVH1R&9Ted
$             
                                   Dahl v. Village of Surfside BeachLQWKHWK
                                   'LVWULFW&RXUWRI%UD]RULD&RXQW\7H[DV

$                    3ODLQWLII¶V2ULJLQDO3HWLWLRQ


$                    3URFHVV5HTXHVW)RUP


$                    (PDLOUHVHUYLFH


$                    5HWXUQRI6HUYLFH


$                    $QVZHU$QG5HTXHVW)RU'LVFORVXUHVRI
                                   'HIHQGDQW9LOODJH2I6XUIVLGH%HDFK



                         
    Case 3:20-cv-00201 Document 1 Filed on 06/11/20 in TXSD Page 7 of 27























                              EXHIBIT A-1

                      
Case 3:20-cv-00201 Document 1 Filed on 06/11/20 in TXSD Page 8 of 27
                 Case 3:20-cv-00201 Document 1 Filed on 06/11/20 in TXSD Page 9 of 27
 Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back                                Location : All Courts Help

                                                       REGISTER OF ACTIONS
                                                              CASE NO. 107599-CV

Ted Dahl vs. Village of Surfside Beach                                     §                       Case Type: Other Civil
                                                                           §                       Date Filed: 04/09/2020
                                                                           §                         Location: 239th District Court
                                                                           §
                                                                           §


                                                                PARTY INFORMATION

                                                                                                                    Attorneys
Defendant      Village of Surfside Beach                                                                            Andrea Chan
                                                                                                                     Retained
                                                                                                                    713-533-3800(W)


Plaintiff      Dahl, Ted                                                                                            Timothy Andrew Hootman
                                                                                                                     Retained
                                                                                                                    713-247-9548(W)


                                                          EVENTS & ORDERS OF THE COURT

           OTHER EVENTS AND HEARINGS
04/09/2020 Original Petition (1-10 Plaintiffs) (OCA)
04/09/2020 Docket Sheet
04/30/2020 Request
05/06/2020 Citation
              Village of Surfside Beach                           Served                  05/12/2020
05/19/2020 Service Returned
06/08/2020 Answer
    Case 3:20-cv-00201 Document 1 Filed on 06/11/20 in TXSD Page 10 of 27























                               EXHIBIT A-2

                      
                                                                                       Filed for Record
                    Case 3:20-cv-00201 Document 1 Filed on 06/11/20 in TXSD Page4/9/2020
                                                                                  11 of5:53
                                                                                         27 PM
                                                                                       Rhonda Barchak, District Clerk
                                                                                       Brazoria County, Texas
                                                                                       107599-CV
                                                                                       Brandi Anderson, Deputy
                                                  107599-CV
                                           NO. ________________

              TED DAHL                                   §          IN THE DISTRICT COURT OF
                                                         §
              VS.                                        §           BRAZORIA COUNTY, TEXAS
                                                         §
              VILLAGE OF SURFSIDE BEACH                  §          ______ JUDICIAL DISTRICT

                                    PLAINTIFF’S ORIGINAL PETITION

              TO THE COURT:

                     Plaintiff, Ted Dahl, files this original petition against defendant, Village of

              Surfside Beach, and shows:

                                                        I.

                                                   Discovery

                     1.     Pursuant to Texas Rules of Civil Procedure, plaintiff alleges that

              discovery is intended to be conducted under level 2 of Rule 190.1.

                                                        II.

                                                     Parties

                     2.     Plaintiff, Ted Dahl, an individual, lives in Brazoria County, Texas.

                     3.     Defendant, Village of Surfside Beach, a municipality recognized by the

              laws of the State of Texas, may be served through its City Secretary, Amanda

              Davenport, at 1304 Monument Drive, Surfside Beach, Texas 77541-9522.

                                                       III.

                                           Jurisdiction and Venue

                     4.     The Court has jurisdiction to hear this case pursuant to sections 15.001,
                                                         1




Unofficial Copy
                  Case 3:20-cv-00201 Document 1 Filed on 06/11/20 in TXSD Page 12 of 27



              15.011, and 15.035 of the Civil Practice and Remedies Code because (1) all events

              giving rise to this claim occurred in Brazoria County, Texas, and (2) the real property

              the subject of this lawsuit is located in Brazoria County, Texas.

                                                       IV.

                                              Background Facts

                    5.     Plaintiff, Ted Dahl, is developer who owns real property located at 1739

              Blue Water Highway in the Village of Surfside Beach. Plaintiff has requested a

              building permit which was denied based on Ordinance No. 2019-11-01. More

              specifically, Defendant informed Plaintiff that before a permit would be issued

              Plaintiff would have to obtain a “wetlands delineation from a qualified coastal

              geologist or biologists with Army Corp of Engineers permit experience determining

              boundaries between uplands and wetlands” according to the ordinance. This

              requirement, and therefore Ordinance No. 2019-11-01, is preempted by federal law

              regulating wetlands, and more specifically, the Clean Water Act and the regulations

              adopted pursuant to the Clean Water Act.

                                                        V.

                                              Declaratory Relief

                    6.     Plaintiff sues for a declaratory judgment that that Ordinance No. 2019-

              11-01 violates Article 6, Clause 2 of the United States Supreme Court because the

              subject matter of wetland regulation has been preempted by federal legislation. This

              declaration is necessary for Plaintiff to be able to obtain his building permit without
                                                        2




Unofficial Copy
                  Case 3:20-cv-00201 Document 1 Filed on 06/11/20 in TXSD Page 13 of 27



              Defendant’s requiring Plaintiff to do things that are regulated by federal wetland

              regulatory law. In this regard, Plaintiff seeks attorney’s fees, costs of court, pre-

              judgment interest, and post-judgment interest, of $100,000 or less. See TEX. R. CIV.

              P. 47 (c).

                                                        VI.

                                                 Jury Demand

                     7.    Plaintiff desires to have a jury decide this case. This request is filed over

              thirty days before this case has been scheduled for trial. Plaintiffs have paid the jury

              fee as required by Texas Rule of Civil Procedure 216(b).

                                                       VII.

                                           Request for Disclosure

                     8.    Plaintiff files this request for disclosure pursuant to Rule 194 of the

              Texas Rules of Civil Procedure. Accordingly, defendant is hereby requested to

              disclose, within 30 days of service of this request, the information or material

              described in Rule 194.2(a) – (i) and (k) of the Texas Rules of Civil Procedure.

                     WHEREFORE, plaintiff, Ted Dahl, requests that defendant, Village of Surfside

              Beach, be cited to appear and answer, and that on final trial, plaintiff have money

              judgment against defendant, Village of Surfside Beach, for declaratory judgment that

              Ordinance No. 2019-11-01 violates Article 6, Clause 2 of the United States Supreme

              Court because the subject matter of wetland regulation has been preempted by

              federal legislation; attorney’s fees, costs of court;; and all other relief, legal and
                                                         3




Unofficial Copy
                  Case 3:20-cv-00201 Document 1 Filed on 06/11/20 in TXSD Page 14 of 27



              equitable, to which plaintiff is justly entitled.

                                                              Respectfully submitted,

                                                              /s/Timothy A. Hootman
                                                              Timothy A. Hootman
                                                              SBN 09965450
                                                              2402 Pease
                                                              Houston, TX 77003
                                                              713.247.9548 (office)
                                                              713.366.6229 (cell)
                                                              thootman2000@yahoo.com
                                                              ATTORNEY FOR PLAINTIFF




                                                          4




Unofficial Copy
Case 3:20-cv-00201 Document 1 Filed on 06/11/20 in TXSD Page 15 of 27




                           EXHIBIT A-3
                                                                                   Filed for Record
                  Case 3:20-cv-00201 Document 1 Filed on 06/11/20 in TXSD Page4/30/2020
                                                                                16 of 271:54 PM
                                                                                   Rhonda Barchak, District Clerk
                                                                                   Brazoria County, Texas
                                                                                   107599-CV
                                                                                   Sunnye Wingo, Deputy




Unofficial Copy
Case 3:20-cv-00201 Document 1 Filed on 06/11/20 in TXSD Page 17 of 27




                           EXHIBIT A-4
                    Case 3:20-cv-00201 Document 1 Filed on 06/11/20 in TXSD Page 18 of 27


      Sunnye Wingo

      From:                               Sunnye Wingo
      Sent:                               Wednesday, May 06, 2020 10:06 AM
      To:                                 'dolores@acostaprocessservice.com'
      Subject:                            107599-CV
      Attachments:                        107599-CV.pdf



      Please find attached the Citation that was requested on 4/30/2020. If you need
      anything further, please do not hesitate to contact our office. Please make sure when
      printing all the seals and stamps show up so that the citation is valid.


      Sunnye Wingo
      239th District Civil Court Clerk
      Brazoria County District Clerk’s Office
      979-864-1309 Phone
      979-864-1770 Fax




                                                                  1


Unofficial Copy
Case 3:20-cv-00201 Document 1 Filed on 06/11/20 in TXSD Page 19 of 27




                           EXHIBIT A-5
Case 3:20-cv-00201 Document 1 Filed on 06/11/20 in TXSD Page 20 of 27
Case 3:20-cv-00201 Document 1 Filed on 06/11/20 in TXSD Page 21 of 27
Case 3:20-cv-00201 Document 1 Filed on 06/11/20 in TXSD Page 22 of 27




                           EXHIBIT A-6
                                                                   Filed for Record
    Case 3:20-cv-00201 Document 1 Filed on 06/11/20 in TXSD Page6/8/2020
                                                                  23 of5:41
                                                                         27 PM
                                                                   Rhonda Barchak, District Clerk
                                                                   Brazoria County, Texas
                                                                   107599-CV
                                                                   Sunnye Wingo, Deputy

                               No. 107599-CV

Ted DAHL,                  §                       In the District Court of
   Plaintiff,              §
v.                         §               BRAZORIA COUNTY, TEXAS
                           §
VILLAGE of SURFSIDE BEACH, §
  Defendant.               §                               239th DISTRICT

          ANSWER and REQUEST FOR DISCLOSURES
        OF DEFENDANT VILLAGE OF SURFSIDE BEACH

      Defendant, Village of Surfside Beach, Defendant in this civil

action, files its answer.

                            I. GENERAL DENIAL

      Defendant, under authority of Rule 92 of the Texas Rules of Civil

Procedure, denies generally the facts alleged in Plaintiff’s Original

Petition and demands that Plaintiff prove his allegations by a

preponderance of the evidence.

                   II. REQUEST FOR JURY TRIAL

      Defendant asserts its rights under article I, section 15 of the

Texas Constitution and article III, section 2 of the Constitution of the

United States, and makes a demand for jury trial more than 30 days

before the date this case is set for trial, in accordance with Rule 216 of

the Texas Rules of Civil Procedure.
      Case 3:20-cv-00201 Document 1 Filed on 06/11/20 in TXSD Page 24 of 27




                          III. REQUEST FOR DISCLOSURES

         Pursuant to Rule 194, Plaintiff is requested to disclose the

information or material described in Rule 194.2 within thirty days of

service.

         Pleading further, Defendant gives actual notice to Plaintiff that

any and all documents produced during discovery may be used against

Plaintiff at any pre-trial proceeding and/or trial without the necessity of

authenticating the document. This notice is given pursuant to Rule

193.7 of the Texas Rules of Civil Procedure.

                                    IV. REQUEST FOR RELIEF

         Defendant, Village of Surfside Beach, requests that Plaintiff, Ted

Dahl, take nothing against Defendant, that Defendant recover its costs

expended herein, and that Defendant be granted all other further relief

to which it may show itself entitled.

                                                   Respectfully submitted,

                                                   OLSON & OLSON, L.L.P.

                                             By:   /s/ Andrea Chan
                                                   Andrea Chan
                                                   State Bar No. 04086600
                                                   achan@olsonllp.com
                                                   2727 Allen Parkway, Suite 600
                                                   Houston, Texas 77019


107599-CV; Dahl v. Surfside Beach              2                             2183479
D’s Answer and RFD
      Case 3:20-cv-00201 Document 1 Filed on 06/11/20 in TXSD Page 25 of 27




                                                  Telephone: (713) 533-3800
                                                  Facsimile: (713) 533-3888

                                                  Attorney for Defendant,
                                                  Village of Surfside Beach


                                    CERTIFICATE OF SERVICE

      I certify that on the 8th day of June, 2020, a copy of the Answer
and Request for Disclosures of Defendant, Village of Surfside Beach was
electronically filed and was served by transmitting a copy by facsimile
and through the electronic filing manager established by the Office of
Court Administration via an electronic filing service provider certified
by the Office of Court Administration in accordance with Rules 21 and
21a of the Texas Rules of Civil Procedure to all counsel of record as
follows:

         Timothy A. Hootman
         2402 Pease
         Houston, Texas 77003
         thootman2000@yahoo.com
         Attorney for Plaintiff, Ted Dahl

                                                  /s/ Andrea Chan
                                                  Andrea Chan




107599-CV; Dahl v. Surfside Beach             3                               2183479
D’s Answer and RFD
Case 3:20-cv-00201 Document 1 Filed on 06/11/20 in TXSD Page 26 of 27




                            EXHIBIT B
     Case 3:20-cv-00201 Document 1 Filed on 06/11/20 in TXSD Page 27 of 27



               IN THE UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF TEXAS
                       GALVESTON DIVISION

TED DAHL,                               §
 Plaintiff,                             §
                                        §    Civil Action No. ___________
v.                                      §               (JURY DEMANDED)
                                        §
VILLAGE OF SURFSIDE BEACH,              §
  Defendant.                            §

                           COUNSEL OF RECORD

Timothy A. Hootman
State Bar No. 09965450
thootman2000@yahoo.com
2402 Pease
Houston, Texas 77003
Telephone: (713) 247-9548 (office)
Telephone: (713) 366-6229 (cell)
Attorney for Plaintiff, Ted Dahl


Andrea Chan
Southern District ID No. 14940
State Bar No. 04086600
achan@olsonllp.com
Allison S. Killian
Southern District ID No. 3203322
State Bar No. 24099785
akillian@olsonllp.com
Olson & Olson LLP
2727 Allen Parkway, Suite 600
Houston, Texas 77019
Telephone: (713) 533-3800
Facsimile: (713) 533-3888
Attorney for Defendant, Village of Surfside Beach
